Title: To Benjamin Franklin from Lafayette, 10 January 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Paris 10he January 1780
From a Ministerial letter I just Receive from Versaïlles I Begin to hope that My little Negotiation will take a Good turn, and as I Made it my point to succeed in this affair, No exertions will be untried for the purpose— I should, My Good friend, have done Myself the honor of Waïting on You this Morning, was I Not seiz’d By A Violent Cold, Which I the more Accurately attend to, that I want to be on Wenesday in situation of Making a tolerable figure at Versaïlles where I am to entertain Mr. de Maurepas and the other Ministers with a final Conversation on the affair of Arms and powder that I have so much at heart— From theyr Good disposition towards America, and the Sincere desire they have of helping our fellow Citizens the Sons of liberty, I flatter Myself that the Monney of Congress will be employ’d in any thing But Buying the powder, and the stands of Arms that are wanted in America.
How happy I shall ever feel to be the instrument of Any thing good for them, I Need Not Mentionning to My Good friend Mr. Franklin, and for Reasons No less obvious I will not dwell upon the assurance of the private Sentiments of affection and Regard I have the honor to be With Dear Sir Your Excellency’s Most obedient humble Servant
Lafayette
 Notation: LaFayette. Jan 10. 80